The Court:
The Court erred in refusing to grant a nonsuit in this case. The action was ejectment, and there was no proof of possession by defendant at the commencement of the action. The motion for a nonsuit was made on the ground that there was no such proof, and it should have been granted.
The -finding that the defendant took possession of the land sued for, prior to the commencement of the action, and had ever since held the same, was not sustained by the evidence.
For these errors the judgment and order denying a new trial are reversed, and the cause remanded.